              Case 2:17-cv-00094-RAJ Document 236 Filed 03/13/19 Page 1 of 5




 1                                                         THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   ABDIQAFAR WAGAFE, et al., on behalf               No. 17-cv-00094 RAJ
     of themselves and others similarly situated,
10                                                     SUPPLEMENTAL DECLARATION OF
                            Plaintiffs,                STACY TOLCHIN IN SUPPORT OF
11                                                     PLAINTIFFS’ MOTION FOR
            v.                                         SANCTIONS
12
     DONALD TRUMP, President of the
13   United States, et al.,
14                          Defendants.
15
     I, Stacy Tolchin, hereby declare:
16
            1.      I have personal knowledge of the facts stated below and am competent to testify
17
     regarding them.
18
            2.      My background and experience as an attorney was set forth in the Declaration of
19
     Stacy Tolchin in Support of Plaintiffs’ Motion for Class Certification (Dkt. 32) and Declaration
20
     of Stacy Tolchin in Support of Plaintiffs’ Motion for Sanctions (Dkt. 144).
21
            3.      My office engages in contemporaneous time entries for all our cases.
22
            4.      I reviewed the time records attributed to the Wagafe litigation using our
23
     “Clicktime” software. I certify that the time records accurately reflect the time I spent on
24
     preparing Plaintiffs’ Motion for Sanctions. Attached as Exhibit A is a copy of my time records
25
     for the work associated with Plaintiffs’ Motion for Sanctions.
26

       SUPPLEMENTAL DECL. OF STACY TOLCHIN                                      Perkins Coie LLP
       ISO PLAINTIFFS’ MOTION FOR SANCTIONS                               1201 Third Avenue, Suite 4900
       (No. 17-cv-00094 RAJ) – 1                                            Seattle, WA 98101-3099
                                                                               Phone: 206.35.8000
                                                                               Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 236 Filed 03/13/19 Page 2 of 5




 1          5.       The hourly rate of the work performed is $676.85 for 2018, based on my year of
 2   graduation and the market rates for Seattle, Washington. See Declaration of Carol Sobel in
 3   Support of Plaintiffs’ Motion for Sanctions (Dkt. 138).
 4          6.       Below is a chart that details the attorneys’ fees that I am seeking for my work on
 5   Plaintiffs’ Motion for Sanctions. The total value of my work is $ 3,722.68.
 6
                                                        Time and Rate
 7               Preparing Plaintiffs’ Motion for       5.5 hours x $676.85 rate
                 Sanctions
 8               TOTAL                                  $3,722.68
 9

10          I declare under penalty of perjury that the foregoing is true and correct. Executed in Los
11   Angeles California on March 7, 2019.
12

13                                                         Stacy Tolchin
14                                                         Law Offices of Stacy Tolchin
                                                           634 S. Spring St. Suite 500A
15                                                         Los Angeles, CA 90014
                                                           Telephone: (213) 622-7450
16                                                         Facsimile: (213) 622-7233
                                                           Stacy@tolchinimmigration.com
17

18

19

20

21

22

23

24

25

26

     SUPPLEMENTAL DECL. OF STACY TOLCHIN ISO                                    Perkins Coie LLP
     PLAINTIFFS’ MOTION FOR SANCTIONS                                      1201 Third Avenue, Suite 4900
     (No. 17-cv-00094 RAJ) – 2                                               Seattle, WA 98101-3099
                                                                                Phone: 206.35.8000
                                                                                Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 236 Filed 03/13/19 Page 3 of 5




 1                                   CERTIFICATE OF SERVICE
 2
            I certify that on the date indicated below, I caused service of the foregoing document via
 3
     the CM/ECF system, which will automatically send notice of such filing to all counsel of record.
 4
            DATED this 13th day of March, 2019, at Seattle, Washington.
 5

 6                                                       s/ Cristina Sepe
                                                         Cristina Sepe, WSBA No. 53609
 7                                                       Perkins Coie LLP
                                                         1201 Third Avenue, Suite 4900
 8                                                       Seattle, WA 98101-3099
                                                         Telephone: 206.359.8000
 9                                                       Facsimile: 206.359.9000
                                                         Email: CSepe@perkinscoie.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

       CERTIFICATE OF SERVICE                                                 Perkins Coie LLP
       (No. 17-cv-00094 RAJ) – 1                                        1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
                                                                             Phone: 206.35.8000
                                                                             Fax: 206.359.9000
Case 2:17-cv-00094-RAJ Document 236 Filed 03/13/19 Page 4 of 5




                EXHIBIT A
                                                                                     Law offices of Stacy Tolchin
                      Case 2:17-cv-00094-RAJ Document 236 Filed 03/13/19 Page 5 of 5


Person        Job              Date         Comment                                                        Hours
Stacy Tolchin
                               3/7/2018     call with team re discovery and sanctions motions                0.70
                               3/16/2018    review of motion for oversized draft                             0.20
                               3/20/2018    sanctions declaration                                            0.70
                               3/21/2018    call re motion for sanctions                                     0.60
                               3/21/2018    review of motion for sanctions                                   1.10
                               3/27/2018    declaration and fees for motion                                  0.50
                               3/27/2018    call re motion for sanctions                                     0.60
                               4/10/2018    review of opp                                                    0.20
                               4/10/2018    call re reply on motions for sanctions                           0.50
                               4/12/2018    review of reply                                                  0.40
                                                                                                             6.20
                                                                                        Grand Total          5.50




        Prepared by ClickTime on 2/28/2019 2:19:06 PM         www.clicktime.com                                     Page 1 of 1
